COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Trendmaker Homes, Inc.

Appellate case number:    01-20-00550-CV

Trial court case number: 19-DCV-260160

Trial court:              400th District Court of Fort Bend County

        Relator, Trendmaker Homes, Inc., has filed an unopposed motion to stay the trial court’s
order compelling arbitration pending the outcome of relator’s mandamus petition. The motion is
GRANTED. We ORDER that the trial court’s order compelling arbitration is stayed pending
resolution of the petition for writ of mandamus. See TEX. R. APP. P. 52.10(b).
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau______
                                Acting individually


Date: ___December 23, 2020___